MEMORANDUM **
Oregon state prisoner Arturo Ramirez appeals the district court’s order denying his application for a writ of habeas corpus pursuant to 28 U.S.C. § 2254. Ramirez argues that he was deprived of the constitutionally-required effective assistance of counsel during his sentencing after his conviction of murder because his counsel failed adequately to investigate and to marshal evidence that Ramirez was a juvenile at the time of the crime. We have jurisdiction under 28 U.S.C. § 2253, and we affirm for the reasons stated by United States Magistrate Judge Thomas M. Coffin in his Findings and Recommendation of May 5, 2003, which were adopted by the district court in its Order of June 18, 2003.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.